Citation Nr: 0421586	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant and her daughter, V.A. 




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).   

Procedural History

The veteran served on active duty from August 1952 until 
August 1972.  He died in July 2000.  The appellant is the 
veteran's surviving spouse.  

In August 2000, the RO received the appellant's claim of 
entitlement to service connection for cause of death.  The 
December 2000 rating decision denied the appellant's claim.  
The appellant disagreed with the December 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the appellant's substantive 
appeal (VA Form 9) in August 2002.

The appellant presented sworn testimony at a RO hearing in 
October 2002.  The appellant and her daughter presented sworn 
testimony to the undersigned Veterans Law Judge in a February 
2004 travel board hearing held at the Waco, Texas Regional 
Office.  The transcripts of these hearings have been 
associated with the VA claims folder.





FINDINGS OF FACT

1.  During service, the veteran's military occupational 
specialty (MOS) included Water and Waste Technician.  
Incident to that service, he was exposed to a variety of 
chemical agents including chlordane.

2.  The certificate of death and other evidence of record 
indicates the cause of the veteran's death was acute hypoxia 
with an underlying cause of Chronic Obstructive Pulmonary 
Disease (COPD).

3.  The medical evidence of record provides a sufficient 
basis for finding that the underlying cause of the veteran's 
death, COPD, was etiologically related to the veteran's 
service.  
  

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  Essentially, she 
contends that the veteran's work as a waste management and 
pest control specialist in the United States Air Force 
exposed the veteran to chlordane and other chemicals at 
levels significant enough to have caused the veteran's fatal 
COPD.  In the alternative, the appellant contends that 
service connection should be granted for cause of the 
veteran's death due to his Agent Orange exposure during 
Vietnam service and subsequent prostate cancer.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the appellant was notified by the May 
2002 SOC of the pertinent law and regulations.  Requests for 
additional evidence was made by a letter dated October 2003.  
In that letter the appellant was notified as to what 
additional evidence was needed to establish her claim and 
what steps VA had taken to assist her.  Moreover, in the 
October 2003 letter the appellant was specifically directed 
to send all available evidence pertaining to the claim.  The 
appellant responded in October 2003 that she had no 
additional evidence pertaining to this claim.  

Even more significantly, both the May 2002 SOC and the letter 
sent to the appellant in October 2003 specifically discussed 
the pertinent provisions of the VCAA.  Crucially, the 
appellant was informed by means of the SOC and letter and 
enclosures as to what evidence she was required to provide 
and what evidence VA would attempt to obtain on her behalf.  
These documents explained that VA would obtain government 
records and would make reasonable efforts to help her get 
other relevant evidence, such as private medical records, 
employment records, etc., but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board notes that both 
documents expressly notified the appellant that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).

The Board finds that these documents properly notified the 
appellant and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the appellant.  

The Board additionally notes that the fact that the 
appellant's claim was adjudicated by the RO in October 2002, 
prior to the expiration of the one-year period following the 
May 2002 notification of the appellant of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the appellant expressly 
notified her that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the appellant was notified properly of her 
statutory rights.

In short, the Board finds that the appellant received 
adequate notice regarding the evidence needed to substantiate 
her claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, VA treatment records, USAF hospital treatment 
records of the veteran as a retiree and complete service 
personnel records.  

The Board additionally observes that general due process 
considerations have been satisfied.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
appellant was informed of her right to a hearing and elected 
to present testimony at a Regional Office hearing in October 
2002 and also at a BVA travel board hearing in February 2004.  
Transcripts of this testimony have been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   



Pertinent Law and Regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2003). Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  However, service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background

The veteran served on active duty between August 1952 and 
August 1972.  Service personnel records indicate service in 
waste and water management specialties as well as the 
successful completion of pest control training courses.  

The veteran's service medical records are absent for any 
diagnosis of COPD or complaints relating to chemical 
exposure.  The veteran was found to be essentially normal at 
discharge in August 1972.  However, on several occasions 
during service, notably in September 1961 and April 1968 the 
veteran sought treatment for chest pains.  Chest x-rays in 
January 1965 indicated minimal changes in the veteran's lungs 
and a September 1969 chest x-ray showed some pleural 
thickening.  

According to the death certificate, the veteran died in July 
2000 due to acute hypoxia and chronic obstructive pulmonary 
disease.  Conditions listed as significant conditions 
contributing to death but not resulting in the underlying 
causes included smoking and Agent Orange exposure-related 
prostate cancer.  No autopsy was performed.  Medical records 
in the file reflect that the veteran was diagnosed with COPD 
in August 1979.  

An October 2000 medical nexus opinion from R.A.G., D.O., the 
veteran's treating physician indicates that the veteran 
reported chlordane exposure in service and that based upon 
this information, Dr. R.G. concluded that the veteran's 
chronic exposure to chemicals along with his tobacco use 
caused his COPD.  

An August 2002 nexus opinion from R.A.D., M.D. indicated that 
the veteran's COPD was likely caused by his heavy tobacco 
exposure, but that occupational chemical exposure also may 
have contributed to the veteran's disease.  

The appellant has submitted medical treatise information 
regarding the link between chlordane exposure and illness.  
An article entitled "Chronic Health Effects and 
Immunological Alterations Associated with Exposure to 
Pesticides" discusses possible autoimmune system damage from 
chlordane exposure.  The second, "Lakes Environmental 
Software Air Toxics Index" concluded that chronic chlordane 
exposure causes diseases of the respiratory system and the 
lung.  

Analysis

The appellant seeks entitlement to VA death benefits.  In 
essence, she contends that the veteran's death from pulmonary 
disease was related to his exposure to pesticides in 
connection with his duties as a pest control specialist in 
service.

Preliminary Matters

In addition to the primary argument that the veteran's death 
should be service connected due to in-service chemical 
exposure and the subsequent development of COPD, the 
appellant also asserted that the veteran's service-connected 
prostate cancer could form the basis for service connection 
of the veteran's death.  

In a decision dated February 1999 the veteran was granted 
service connection for residuals of prostate cancer as 
secondary to herbicide exposure in Vietnam.  In a September 
2000 addendum to the veteran's death certificate, prostate 
cancer was added as an "other significant condition 
contributing to death but not resulting in the underlying 
cause".  There is no other medical evidence of record 
indicating any relationship between the veteran's death and 
his service-connected prostate cancer.  

The criteria for a finding of service connection for cause of 
death is that a service-connected disability substantially or 
materially contributed to cause death.  See 38 C.F.R. § 3.312 
(2003).  The death certificate addendum appears to 
specifically rule out a substantial or material causal 
relationship between the veteran's prostate cancer and his 
death.  In any event, in light of the outcome of this case 
the resolution of the alternative theory involving service-
connected prostate cancer is moot.  

Additionally, the medical evidence of record, the death 
certificate and the appellant's testimony all refer to 
significant tobacco use by the veteran, which evidently began 
during his military service.  The Board notes that on July 
22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted.  That law added 38 U.S.C.A. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable only to claims filed after June 9, 1998.  See 
also 38 C.F.R. § 3.300 (2003).  In this case, the appellant 
filed her claim in August 2000.  Service connection on the 
basis of tobacco use in service is therefore precluded.  

Thus, in the event that the Board found that the medical 
evidence of record indicated that tobacco use was the cause 
of the veteran's death, VA benefits would be unavailable.  
The veteran's death certificate lists smoking as an "other 
significant condition contributing to death but not resulting 
in the underlying cause".  For that reason, and for reasons 
explained below, the Board finds that the veteran's tobacco 
use was not the cause of his death.  

Discussion

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

The appellant contends, in substance, that the veteran died 
of COPD caused by chemical exposure during service.  

With respect to in-service incurrence of disease, the Board 
notes that notwithstanding the results of several chest x-
rays and incidents of treatment for chest pains in service 
there is no record of treatment for COPD or any other 
pulmonary or respiratory disease during service.  The 
veteran's lungs were deemed normal at his November 1971 
separation examination.  Further, the evidence of record 
clearly indicates that the veteran was first diagnosed with 
COPD in August 1979, seven years after his retirement from 
the service in 1972.  Based upon the results of the 
separation examination and the lapse in diagnosis with COPD 
between the 1972 separation and the 1979 diagnosis, there is 
no evidence of an in-service incurrence of disease to satisfy 
element (2).

Element (2) may, however, be satisfied by a showing of in-
service injury, specifically in this case exposure to 
chemicals.  The appellant contends that the veteran was 
exposed to chemicals such as chlordane, the use of which was 
later banned, during service due to his duties as a waste 
management specialist, which included pest control.  

The veteran's service personnel records confirm that from 
October 1952 until August 1972 the veteran did perform work 
in the area of waste and water management.  Additionally, a 
July 1960 certificate confirms the veteran's successful 
completion of pest control training.  The Board takes 
judicial notice of the fact that that incident to pest 
control training and on-the-job duties, the veteran would 
have been exposed to pesticides.  For these reasons, the 
Board concludes that the evidence shows in-service injury to 
the veteran, specifically occupational chemical exposure.  
Element (2) in-service incurrence or aggravation of injury 
has therefore been satisfied.  

With respect to the element (3), medical nexus, several 
potential sources of competent nexus evidence, including 
medical opinions and technical treatises offered by the 
appellant, are of record.  With respect to the articles 
submitted by the appellant, the Board acknowledges that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Both articles submitted by the appellant discuss the health 
impacts of long-term chlordane exposure.  These articles, 
however, are general in nature and they do not provide any 
information specific to the veteran's case.  Most 
significantly, neither specifically link COPD with chlordane 
exposure, although the article entitled "Lakes Environmental 
Software Air Toxics Index" asserts that chlordane exposure 
is linked to chronic "noncancer" effects of the lungs and 
respiratory system.  COPD is not listed as a specific 
potential effect to the lung or respiratory system.  
Accordingly, the articles submitted by the appellant, 
although suggestive of damaging effects of chlordane on the 
human body, are insufficient to provide the requisite nexus 
evidence to support the appellant's claim.

However, two medical nexus opinions have been submitted.  Dr. 
G.'s August 2000 opinion concluded that the veteran's chronic 
chemical exposure during service along with tobacco use 
caused the veteran's COPD (denominated as advanced 
emphysema).  The opinion of Dr. D. drafted in August 2002 
indicated that he did not have personal knowledge of the 
veteran's in-service chemical exposure.  However, Dr. D 
concluded that he believed that while tobacco use was most 
likely the cause of the veteran's COPD, in-service chemical 
exposure may also have been causally related to the veteran's 
disease.

Both Dr. G. and Dr. D. are competent to render medical nexus 
opinions.  Each concluded that notwithstanding their 
knowledge of the veteran's heavy tobacco use, a connection 
most likely existed between the veteran's in-service chemical 
exposure and his COPD.  As stated above, the veteran's death 
certificate clearly lists COPD as an underlying cause of 
death.  Therefore, the medical nexus evidence indicates that 
the underlying cause of death, COPD, was related to the 
veteran's in-service chemical exposure injury.  Thee is no 
competent medial evidence to the contrary.  Accordingly 
element (3), medical nexus, has been satisfied.  

In summary, for the reasons explained above, the evidence 
presented has satisfied all three necessary elements for a 
finding that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is therefore granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



